DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ response of 3/9/2021 has been received and entered into the application file.  All arguments have been fully considered.  Status of each prior rejection is set forth below. 

Priority
	Applicants have corrected the benefit claim in the instant application.  The instant application is recognized as a continuation under 35 USC 120 of prior-filed US Patent application 14/776288 (filed 9/14/2015, now USP 10149864).  

Election/Restrictions
Applicants previously elected Group I, drawn to methods of isolating “fetal” mammalian mesenchymal stem cells (MSCs) (defined as CD45-/CD34+/CD31-), compositions comprising said isolated fetal mammalian MSCs, biocompatible implants comprising said isolated fetal mammalian MSCs, methods of differentiating the fetal mammalian MSCs to mesenchymal phenotypes, and methods of treating conditions in mammals comprising administering said fetal mammalian MSCs to said mammal.
With the current amendment, claims 62 and 64 no longer reads on the elected invention.  Claims 62 and 64 are directed to a method of using partially or fully differentiated MSC-derived cells (which reads on mesenchymal cells, e.g. chondrocytes) to create a biocompatible implant.  Claims 62 and 64, as currently amended, will be included in originally identified Group III (originally described as “methods of treating conditions in a mammal comprising administering partially or fully differentiated MSC-derived cells (which read on mesenchymal cells), as well as biocompatible implants comprising a partially or fully differentiated MSC-derived cell”, the group will further include methods of creating biocompatible implants using partially or fully differentiated MSC-derived cells), and as such, claims 62 and 64 are withdrawn from consideration at this time as being directed to a non-elected invention.
	Claims 53, 56, 57, 59 and 61 read on the elected invention, and have been considered on the merits. 
Claim Interpretation
	Claim 53 is directed to a method of isolating mammalian fetal MSCs, comprising:
	(i) isolating a mammalian cell population, wherein the mammalian cellular population is placenta-derived cellular population... This step is understood to mean that mammalian cells are taken from the placenta (i.e. placental tissue) of a subject.  The cell population source must be placental.  Furthermore, based off the remainder of the claim, it is clear the cell population must comprise CD45-/CD34+/CD31- cells.  The initial cell population may be heterogeneous or homogeneous.  
	(ii) enriching for a subpopulation of the cells of step (i), which subpopulation expresses a CD45-- phenotypic profile... This is understood to mean that at least some CD45+ cells are removed from the initial cell population of step (i).  Step (ii) results in a mammalian cell population enriched for CD45- cells.  
	(iii) enriching for a subpopulation of the CD45- cells derived from step (ii), which subpopulation express a CD34+ phenotypic profile...This is understood to mean that at least some CD34- cells are removed from the cell population obtained as a result of step (ii).  Step (iii) results in a cell population enriched for CD45-/CD34+ cells.
	(iv) isolating the subpopulation of said CD34+ cells which express a CD31- phenotypic profile... This is understood to mean that the CD45-/CD34+/CD31- cells are isolated from the cell population obtained as a result of step (iii).  Step (iv) results in an isolated cell population consisting of CD45-/CD34+/CD31- cells.  These cells are considered to be fetal mammalian MSCs.

	Claims 56, 57 and 61 are each directed to methods of using the fetal mammalian MSC isolated via the method of claim 53.  Claims 56, 57 and 61 do not incorporate the isolation steps of claim 53, thus fetal mammalian MSCs from placenta obtained via any method will suffice as the starting cell population for the methods of claims 56, 57 and 61.  Yet, the methods of claims 56, 57 and 61 must use isolated CD45-/CD34+/CD31- placenta-derived cells. 

	Claim 57 is directed to a method of repairing or regenerating a tissue in a mammal.  To repair or regenerate a tissue, the tissue must be in need of repair and/or regeneration.  The, the claim is interpreted as requiring administration CD45-/CD34+/CD31- cells to a mammalian subject in need of tissue repair and/or regeneration, in an amount effective to repair and/or regeneration said tissue.


Allowable Subject Matter
	Claims 53, 56, 57, 59 and 61 are allowed.

EXAMINER’S AMENDMENT
This application is in condition for allowance except for the presence of claims 62 and 64 directed to an invention non-elected without traverse. Accordingly, claims 62 and 64 are cancelled by Examiner Amendment:
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Miklos Gaszner on 3/17/2021.
The application has been amended as follows:

Claims 62 and 64 are cancelled. 
	
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The claims are now distinguished from the closest prior art.  Specifically:
Compared to Reagan et al (J Tissue Eng Reg Med, 2011): Reagan et al isolate cells from umbilical cord blood.  Umbilical cord blood is not a placental tissue.  Thus, Reagan et al does not isolate placenta-derived mammalian fetal mesenchymal stem cells. 
Compared to Traktuev et al (Circulation Research, 2008): Traktuev et al isolate cells from the SVF of adipose tissue.  Adipose tissue is not a placental tissue.  Thus, Traktuev et al does not isolate placenta-derived mammalian fetal mesenchymal stem cells.
Compared to Shih et al (US PGPub 2012/0094380): Shih et al isolates CD34+ mesenchymal common progenitor cells (MCPC) from neonatal placenta, and describes a population from the amnion as CD34+/CD31- (See ¶0029, however Shih et al does not comment on CD45 expression of these cells.  Therefore Shih et al does not read on the method of claim 53.  Furthermore, it cannot be concluded that the AM-MSCs are CD34+/CD31-/CD45-.  
Compared to Edinger et al (US PGPub 2008/0206343): Edinger et al isolate CD34+/CD45- placental stem cells (See ¶0016).  Edinger et al describes the cells as multipotent (See ¶0049).  Edinger et al does not comment on CD31 expression in the cells.  Edinger et al does comment that they detect CD31 DNA within the cells, but this +/CD45- cells of Edinger et al are necessarily CD31-. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON M FOX whose telephone number is (571)272-2936.  The examiner can normally be reached on M-F 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALLISON M FOX/Primary Examiner, Art Unit 1633